DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Instant Corrected Notice of Allowability is being generated in view of correction of attached PTO-37, Index of Claims and Issue Classification forms, as for the Notice of Allowability, filed 08 July 2022, these forms were not considering canceled claims 18 and 22.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2022 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 29 March 2022.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 2-11 and 13-22 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with Brian S. Mudge (Reg. No. 40,738) on 10 May 2022.

In the claims, the Examiner’s Amendment is as follows:

Claims 18 and 22 have been canceled.

Claims 8, 11, 13, 14 have been amended as follows:

8. (Currently Amended)  A system for determining a core body temperature of a subject, said system comprising:
an imaging unit for acquiring image data of skin of the subject,
a thermal sensor for acquiring thermal sensor data of the skin of the subject, 
a processor; and
a non-transitory computer-readable storage medium comprising instructions which, when executed by the processor, cause the apparatus to:
receive the image data of the skin of the subject;
receive the thermal sensor data of the skin of the subject;
derive photoplethysmography (PPG) signals from the image data;
automatically detect one or more skin areas having strongest PPG signals;
determine the core body temperature of the subject from the thermal sensor data for the detected one or more skin areas with the strongest PPG signals;
identify one or more of an anatomical region or a geometrical structure of the subject, with areas of high blood pulsatility and areas of small blood pulsatility, within the obtained image data; and
adapt the determination of the core body temperature according to the identified one or more of the anatomical region or the geometrical structure of the subject, with the areas of high blood pulsatility and the areas of small blood pulsatility, based on a difference between calibration parameters, comprising a hottest skin spot, for the identified one or more of the anatomical region or the geometrical structure of the subject.

11. (Currently Amended) A method for determining a core body temperature of a subject, said method comprising:
obtaining image data of skin of the subject,
acquiring thermal sensor data of the skin of the subject,
deriving photoplethysmography (PPG) signals from the obtained image data,
automatically detecting one or more skin areas having strongest PPG signals,
determining the core body temperature of the subject from the acquired thermal sensor data for the detected one or more skin areas with the strongest PPG signals;
identifying one or more of an anatomical region or a geometrical structure of the subject, with areas of high blood pulsatility and areas of small blood pulsatility, within the obtained image data; and
adapting the determined core body temperature according to the identified one or more of the anatomical region or the geometrical structure of the subject, with the areas of high blood pulsatility and the areas of small blood pulsatility, based on a difference between calibration parameters, comprising a hottest skin spot, for the identified one or more of the anatomical region or the geometrical structure of the subject.

13. (Currently Amended) An apparatus to determine a core body temperature of a subject, comprising:
a processor; and
a non-transitory computer-readable storage medium comprising instructions which, when executed by the processor, cause the apparatus to:
receive input image data of skin of the subject;
receive input thermal sensor data of the skin of the subject;
derive photoplethysmography (PPG) signals from the image data;
automatically detect one or more skin areas having strongest PPG signals;
determine the core body temperature of the subject from the thermal sensor data for the detected one or more skin areas with the strongest PPG signals;
identify one or more of an anatomical region or a geometrical structure of the subject, with areas of high blood pulsatility and areas of small blood pulsatility, within the obtained image data; and
adapt the determination of the core body temperature according to the identified one or more of the anatomical region or the geometrical structure of the subject, with the areas of high blood pulsatility and the areas of small blood pulsatility, based on a difference between calibration parameters, comprising a hottest skin spot, for the identified one or more of the anatomical region or the geometrical structure of the subject.

14. (Currently Amended) A non-transitory computer-readable storage medium comprising a set of instructions which, when executed by a computing system, cause the computing system to:
receive input image data of skin of a subject;
receive input thermal sensor data of the skin of the subject;
derive photoplethysmography (PPG) signals from the image data; 
automatically detect one or more skin areas having strongest PPG signals; and
determine a core body temperature of the subject from the thermal sensor data for the detected one or more skin areas with the strongest PPG signals;
identify one or more of an anatomical region or a geometrical structure of the subject, with areas of high blood pulsatility and areas of small blood pulsatility, within the obtained image data; and
adapt the determination of the core body temperature according to the identified one or more of the anatomical region or the geometrical structure of the subject, with the areas of high blood pulsatility and areas of small blood pulsatility, based on a difference between calibration parameters, comprising a hottest skin spot, for the identified one or more of the anatomical region or the geometrical structure of the subject.

Allowable Subject Matter
Claims 2-6, 8-11, 13-17, 19-21, 23 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 8, the prior art of record does not show or suggest the combination of the following limitations: “core body temperature of the subject from the thermal sensor data for the detected one or more skin areas with the strongest PPG signals; identify one or more of an anatomical region or a geometrical structure of the subject, with highest and smallest blood pulsatility, within the obtained image data; and adapt the determination of the core body temperature according to the identified one or more of the anatomical region or the-geometrical structure of the subject, with the highest and the smallest blood pulsatility, based on a difference between calibration parameters, comprising a hottest skin spot, for the identified one or more of the anatomical region or the geometrical structure of the subject”.

Regarding claims 11, 13, 14, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 8.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Bellifemine US Patent Application Publication No. 2013/0215928 teaches method and device for measuring the internal body temperature of a patient.

2.	McQuilkin US Patent Application Publication No. 2004/0254472 teaches methods and apparatus for a remote, noninvasive technique to detect core body temperature in a subject via thermal imaging.

3.	Bly et al. US Patent Application Publication No. 2020/0345302 teaches wearable physiologic sensing apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 14, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633